Citation Nr: 1747242	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral knee disability.

2.  Entitlement to service connection, to include on a secondary basis, for bilateral knee disability.

3.  Entitlement to an increased rating in excess of 30 percent prior to September 25, 2012, and in excess of 70 percent thereafter for an acquired psychiatric disorder.

4.  Entitlement to an increased rating in excess of 10 percent prior to September 21, 2012, and in excess of 30 percent thereafter for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991 and February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A November 2013 rating decision granted, in pertinent part, entitlement to service connection for lumbar spine disability.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).

The November 2013 rating decision also granted an increased 70 percent disability rating effective September 25, 2012, for an acquired psychiatric disorder, and an increased 30 percent disability rating effective September 21, 2012, for a bilateral foot disability.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to an increased rating for bilateral pes planus and an acquired psychiatric disorder, respectively, and entitlement to service connection for bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 2005 rating decision denied, in pertinent part, the claim of service connection for bilateral knee disability; the Veteran did not perfect an appeal with respect to this issue.  

2.  The evidence received since the July 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral knee disability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying, in pertinent part, service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for bilateral knee disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

The Board has considered whether the evidence submitted since the July 2005 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for bilateral knee disability, and finds that it does.  The evidence was not of record at the time of the prior denial and relates to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for bilateral knee disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral knee disability is reopened; to this extent only, the appeal is granted.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

As a preliminary matter, the Board notes that it appears that medical evidence pertinent to the Veteran's claim has not been associated with the record.  Specifically, review of the record reflects post-service VA medical treatment records dated between March 2001 and October 2013.  There are no medical records associated with the record since that time.  

Next, the Board turns to the Veteran's claim of entitlement to service connection for bilateral knee disability.  In that regard, a review of the record reflects that the Veteran entered reserve service in 1977 and served for 25 years with two periods of activation indicated above.  However, the periods for active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified.  Such development is necessary in this case.  For instance, the Veteran's service treatment records (STRs) reflect a report of medical history dated in February 1996, which notes, in pertinent part, intermittent knee pain.  At that time, the medical examination noted mild bilateral patellofemoral crepitance and patellar tracking.  The examiner diagnosed the Veteran with patellofemoral chondromalacia of the bilateral knees.  

In a statement dated in November 2012, the Veteran indicated she injured her knees in August 1996 during the annual Joint Readiness Training.  Military Personnel Records (MPRs) dated in August 1996 verify that the Veteran was ordered to active duty training during that period.

It is unclear whether the Veteran has had additional periods of ACDUTRA and/or INACDUTRA. As such, a remand is necessary to verify all periods of ACDUTRA and INACDUTRA with the Army Reserve, to include specific dates, as well as obtain outstanding STRs for the Veteran's periods of ACDUTRA and INACDUTRA.

In light of the foregoing, the Board recognizes that the prior VA examiners likely did not have all of the relevant evidence when offering their opinions.  As such, the Board finds that another examination and opinion is necessary in this case.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data.") (internal citation omitted). 

Finally, the Board turns to the Veteran's claims of entitlement to an increased rating for bilateral pes planus and an acquired psychiatric disorder, respectively.  In May 2017, the Veteran's representative submitted a statement requesting these matters be remanded for an additional examination because the Veteran's previous examinations are too remote to evaluate the current severity of her condition.  In that regard, the Board notes that the most recent VA examinations of record (related to the issues on appeal) were conducted in September 2012.  In the absence of medical treatment records since October 2013, the Board cannot in good conscience find that the medical evidence of record adequately addresses the Veteran's current level of impairment.  See generally, Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's bilateral pes planus and an acquired psychiatric disorder, respectively.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between 1977 and 2004 with the Army Reserve, to include obtaining military personnel records from the appropriate sources.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service are required.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Upon verification, obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3.  Obtain all outstanding post-service medical treatment records from VA treatment facilities.

4.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed knee disability.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran have a bilateral knee disability?  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to military service.

b. Whether it is at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to a period of ACDUTRA or INACDUTRA?

c. Whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated (i.e., permanently worsened beyond the normal progression of the disease) during a period of ACDUTRA or INACDUTRA? (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's bilateral pes planus.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

6.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's psychiatric disability.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

7.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


